Citation Nr: 1514745	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  06-28 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling prior to December 4, 2008, 50 percent from December 4, 2008, to October 15, 2014, and 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service from November 1961 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at hearings conducted in July 2010 and May 2013.  Transcripts of these hearings are of record.

This case was brought before the Board in August 2013, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The case is once again before the Board for appellate consideration of the issue on appeal.

The issue of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) was also remanded by the Board in August 2013.  Following the Board's remand, entitlement to TDIU was granted by a November 2014 rating decision.  As this issue has been resolved completely in the Veteran's favor, it is no longer in appellate status and has been removed as an issue on appeal.  See generally AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1. Prior to November 4, 2009, the Veteran's PTSD was manifested by a depressed mood, sleep impairment, frequent nightmares and intrusive thoughts, and irritability with outbursts of anger; he was able to maintain successful professional relationships with no evidence of significant memory loss, panic attacks, obsessional rituals or cognitive impairment.

2. As of November 4, 2009, the Veteran's PTSD is manifested by depressed mood, occasional suicidal thoughts, impaired judgment and disturbances in motivation and mood, resulting in significant occupational and social impairment; there is no evidence of persistent delusions or hallucination, disorientation to time or place, or severe memory loss.



CONCLUSIONS OF LAW

1. The criteria for an evaluation of 50 percent, but not greater, for PTSD have been met prior to November 4, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2. The criteria for an evaluation of 70 percent, but not greater, for PTSD have been met as of November 4, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through notice letters sent to the Veteran throughout the course of the appeal that fully addressed all notice elements.  These letters informed the Veteran of the evidence required to substantiate his claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  He has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded multiple VA examinations in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of evaluating the Veteran's PTSD, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate description of pertinent symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As a final note, the Board again observes this case was most recently remanded by the Board in September 2013 for additional development.  Specifically, the Board instructed that the Veteran be provided a new VA examination, which was provided in September 2013.  As such, the Board finds there has been substantial compliance with the prior remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran asserts that his service-connected PTSD is more severe than contemplated by the assigned evaluations.  A 30 percent evaluation has been assigned for the period prior to December 4, 2008.  A 50 percent evaluation has been assigned for the period December 4, 2008, to October 13, 2014, and a 70 percent evaluation has been assigned for the period from October 14, 2014, to the present.  The issue of entitlement to an increased evaluation will be considered for each rating period.  See Hart, 21 Vet. App. 505.

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  Id. 

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.

Prior to December 4, 2008

Prior to December 4, 2008, the Veteran was provided a VA examination in November 2005.  At this examination, he reported recurrent and intrusive distressing recollections of the traumatic events he experienced in Vietnam, occurring on average three times per day.  However, since he began taking psychoactive medication approximately six months prior, he had not had any distressing dreams of the traumatic events.  He reporting being divorced four times, and feeling close to his three sons, but not his three daughters.  He had no close friends, and other than watching television, no hobbies or leisure pursuits.  With respect to employment, while the Veteran had maintained gainful employment, he reported having held a number of jobs, attributing his frequent job changes to irritability associated with his PTSD.

On mental status examination, the Veteran presented with a mildly anxious mood and maintained personal hygiene and good eye contact and spoke with an appropriate rate and flow of speech without irrelevant, illogical or obscure speech patterns.  There was no impairment in his thought processes or communication ability, and he was oriented in all spheres.  He evidenced no delusions, hallucinations or inappropriate behavior, and reported no suicidal or homicidal thoughts, plans or intent.  Finally, with respect to memory loss, while the Veteran did evidence some impairment in his short-term memory processes and ability to concentrate, there was no significant impairment to his long-term memory processes.  A GAF score of 58 was assigned, representing moderate symptomatology associated with PTSD.

VA treatment records generated during this period reflect similar symptomatology.  For example, in May 2005, the Veteran appeared depressed but with an appropriate affect, with speech relevant, coherent and normal in rate.  His thought process was goal-directed and he was oriented in all spheres with unimpaired judgment.  He denied delusions and suicidal/homicidal ideation.  In August 2006, the Veteran presented as neatly groomed with good eye contact, full-ranged affect and linear and goal-directed thought processes.  Finally, in November 2006 the Veteran complained about his memory loss, but noted that he is not forgetting things that would normally be of concern, such as getting lost, forgetting to pay his bills, etc.  GAF scores assigned during this period ranged from 52-60, representing moderate symptomatology associated with PTSD.

Considering the report of the November 2005 VA examination and VA treatment records, and resolving all doubt in the Veteran's favor, the Board finds that a 50 percent evaluation is warranted for the Veteran's PTSD for the period prior to December 4, 2008.  In this regard, while the Veteran did not exhibit all of the symptomatology associated with a 50 percent evaluation, the Board again observes the moderate impact of his PTSD on his social and occupational functioning, which resulted in a number of job changes and very limited social and familial interactions.  

The Board has considered whether an evaluation greater than 50 percent is warranted during this stage of the appeal.  However, the evidence does not indicate that, prior to December 4, 2008, the Veteran's PTSD more closely approximates the symptoms associated with a 70 percent or 100 percent evaluation, including suicidal/homicidal ideation, a persistent danger to himself or others, or severely impaired memory.  Further, the evidence does not support a finding that the Veteran's PTSD resulted in severe or total occupational and social impairment congruent with a higher evaluation.

Therefore, in viewing the evidence of record in its entirety, to include the GAF scores recorded during this period of the Veteran's appeal, the Board finds that the Veteran's overall disability picture most closely approximate that contemplated by a 50 percent evaluation throughout the period prior to December 4, 2008.


December 4, 2008, to November 3, 2009

The Veteran was provided a second VA examination in December 2008.  At this examination, the Veteran reported continued intrusive thoughts and dreams of his traumatic experiences and a diminished interest in significant activities.  He remarried in September 2007 and got along adequately with his step-children.  While he continued to have limited social relationship, he did have one casual friend, attended his son's activities and travelled with his family.

On examination, he exhibited no impairment in his thought processes or communication ability.  He did not evidence any delusions, hallucinations or inappropriate behavior.  He reported suicidal thoughts on average two to three times per week, but had no plans or intent.  He evidenced an ability to maintain personal hygiene, and was oriented in all spheres.  He continued to exhibit impairment in short-term memory, and had also developed impairment in long-term memory since his last examination.  His rate and flow of speech were appropriate, and he reported no panic attacks.  His mood during the examination was mildly anxious and angry, and he had significant impairment in his impulse control, manifested by a difficulty in controlling his temper.  A GAF score of 58 was again assigned, and the examiner specifically found that the Veteran's PTSD results in an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks, but is generally able to maintain satisfactory functioning in terms of behavior, self-care and normal conversation.

Based on the December 4, 2008, VA examination, the Veteran has been assigned a 50 percent evaluation.  In reviewing the evidence of record, the Board finds that an increased initial evaluation is not warranted for this stage of the Veteran's appeal.  In reaching this conclusion, the Board finds the Veteran's level of symptomatology throughout this stage of the appeal more closely approximates that contemplated by a 50 percent evaluation.  While the evidence for this stage of the Veteran's appeal is somewhat sparse, records do not indicate the Veteran experienced symptomatology such as speech impairment, suicidal or homicidal ideation, panic attacks or neglect of personal hygiene, all symptoms congruent with evaluations higher than 50 percent.  Further, there is no objective evidence during this stage of the appeal that the Veteran suffered from persistent delusions or hallucinations, near-continuous depression that affected his ability to function independently, spacial disorientation or was in a persistent danger to himself or others.

Finally, the Board again notes the VA examiner specifically found that the Veteran's PTSD results in an occasional decrease in work efficiency, but that he is generally able to maintain satisfactory functioning.  In light of the evidence described above, the Board finds that the evidence does not support the assignment of an initial evaluation in excess of 50 percent at any point during the period December 4, 2008, to November 4, 2009.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against the Veteran's claim for an increased evaluation during this stage of the appeal.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55 (1990).

As of November 4, 2009

According to a November 4, 2009, VA examination report, the Veteran's impairment in the occupational and social domains had undergone a gradual, but precipitous, decline due to PTSD since the December 2008 VA examination.  The Veteran was found to experience severe repetitive intrusive thoughts and distressing dreams of the traumatic events in Vietnam, as well as severe detachment and inability to feel or show affection.  In addition, the Veteran's irritability and outbursts of anger were noted to impair his ability to remain employed to a moderate, bordering on severe, level.  Socially, the Veteran isolates himself at home, tinkering in his workshop, unable to tolerate going into restaurants or to church due to anticipation of potential harm from people.  Significantly, the VA examiner found that the Veteran's PTSD results in deficiencies in work, family relations and mood, but borders on total occupational and social impairment.

Based on the November 4, 2009, VA examination report, finding the Veteran's PTSD borders on total social and occupational impairment, the Board finds that an evaluation of 70 percent is warranted as of this date.  In this regard, the Veteran's PTSD symptomatology clearly increased, resulting in increased social isolation and difficulty maintaining relationships.

However, the Board finds that a 100 percent evaluation is not warranted at any point during this stage of the appeal.  As noted above, the November 2009 VA examination report found the Veteran's PTSD results in deficiencies in work, family relations, and mood that borders, but does not result in, total social and occupational impairment.  Furthermore, there is no objective evidence of such impairment contained in the record at any point since the November 2009 VA examination.

In this regard, a June 2011 VA examination report found the Veteran's PTSD resulted in "considerable impairment" in functional status, quality of life and employment due to such symptoms as irritability and anger with problems in his relationships with family members and moderate (but not total) social isolation.  Likewise, both February 2012 and October 2013 VA examination reports found the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity, due to symptoms of depressed mood, anxiety, chronic sleep impairment, difficulty (but not inability) in establishing and maintaining effective work and social relationships, and impaired impulse control.

An October 2014 VA examination determined the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas, but again, does not result in total occupational and social impairment.  In this regard, the Veteran remains married to his wife since 2007, with whom he gets along "pretty good", and he reported having acquaintances, but no close friends.  

Finally, there is no evidence of any gross impairment in thought process, grossly inappropriate behavior, a disorientation to time or place, or a memory loss for names of close relatives, own occupation, or own name.  See General Rating Formula.  There is no evidence of hallucinations or delusions or a persistent inability to maintain minimal personal hygiene, symptoms contemplated by a 100 percent evaluation.  Id.  Ultimately, the evidence not indicate the Veteran's PTSD results in total occupational and social impairment.

Overall, the evidence discussed above supports no more than a 70 percent evaluation as of November 4, 2009.  In reaching its decision, the Board considered the benefit-of-the-doubt rule in considering whether a higher evaluation is warranted at any point during this stage of the Veteran's appeal.  However, the preponderance of the evidence reflects the Veteran's symptomatology at most more closely approximates that contemplated by a 70 percent evaluation during this stage of the appeal.  Therefore, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Final Considerations

The Board acknowledges the Veteran's contentions that his service-connected PTSD warrants an increased evaluation throughout the appeal.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.  38 C.F.R. § 3.159(a)(1) and (2) (2012).

The record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The Veteran's disability is manifested by impairment in occupational and social functioning due to symptoms including anxiety and irritability.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

A 50 percent evaluation for PTSD is granted prior to December 4, 2008.

An evaluation in excess of 50 percent for PTSD from December 4, 2008, to November 3, 2009, is denied.

A 70 percent evaluation for PTSD is granted as of November 4, 2009.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


